DETAILED ACTION
1.	Claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control section configured to…”, and “a notification section configured to…” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morofuji et al.  (US 2018/0224998 A1) and further in view of Jitkoff (US 2015/0169071 A1).

In regard to claim 1, Morofuji discloses a control device comprising: 
a receiver configured to accept an operation on at least one operation section; and a control section configured to (Fig. 3): 
control a notification section to perform notification matching a situation of a series of continuous operations accepted by the receiver (Fig. 8, Fig. 10 element S24, S25, S26, S23, S28, Paragraph 0007, Paragraph 0026, Paragraph 0050, Paragraph 0062, Paragraph 0098, and Paragraph 0101: first and second vibrating modes of slide operation); 
and change a mode of a progress notification based on a borderline (Fig. 8, Fig. 10 elements S25, S26, and S23, Paragraph 0098, and Paragraph 0101: changed from first vibrating mode to second vibrating mode when threshold distance is reached), 
wherein the borderline is a threshold regarding completion or revocation of an operation (Paragraph 0084 lines 11-13: threshold distance corresponds to determination of specific interface operation (e.g. moving highlighting frame)), 
wherein the operation section accepts a trace operation as one of the series of continuous operations, the trace operation moving an operation object (Fig. 8: user finger is moved from P0 to P2), 
and wherein when the operation object moves, and when the operation object arrives at the borderline, the control section changes the mode of the progress notification in a manner such that the control section causes the notification section to perform progress notification of a different mode from a progress notification performed before an arrival at the borderline (Fig. 8, Fig. 10, Paragraph 0081, Paragraph 0084, Paragraph 0085, Paragraph 0098, and Paragraph 0101: first vibration mode is provided until the finger reaches the threshold distance and then the second vibration mode is provided).
While Morofuji teaches the trace operation moving an operation object and wherein when the operation object moves and when the operation object arrives at the borderline, the control section changes the mode of the progress notification in a manner such that the control section causes the notification section to perform progress notification of a different mode from a progress notification performed before an arrival at the borderline, they fail to explicitly show the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim and when the operation object moves from the first rim toward the second rim of the operation area, as recited in the claims.  Jitkoff teaches a trace operation similar to that of Morofuji.  In addition, Jitkoff further teaches 
a trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim, where the trace operation includes a threshold length for completion of an operation (Paragraph 0044 lines 9-19, Paragraph 0045 lines 3-6, and Paragraph 0073 lines 2-5: operation of displaying entire home screen is completed when a swipe gesture started at a first edge, moved in the direction of a second edge, and meets a threshold including length of swipe).
It would have been obvious to one of ordinary skill in the art, having the teachings of Morofuji and Jitkoff before him before the effective filing date of the claimed invention, to modify Morofuji to include the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim, where the trace operation includes a threshold length for completion of an operation of Jitkoff, in order to obtain the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim and wherein when the operation object moves from the first rim toward the second rim of the operation area, and when the operation object arrives at the borderline, the control section changes the mode of the progress notification in a manner such that the control section causes the notification section to perform progress notification of a different mode from a progress notification performed before an arrival at the borderline.  It would have been advantageous for one to utilize such a combination as performing an operation utilizing like operating system level activities thereby providing familiarity and also avoiding interference with other gestures, as suggested by Jitkoff (Paragraph 0025 lines 4-9 and Paragraph 0028 lines 1-5).

In regard to claim 2, Morofuji discloses wherein the control section causes the notification section to perform at least one of start point notification that indicates an operation start of the series of continuous operations, the progress notification that indicates an operation progress situation of the series of continuous operations, and end point notification that indicates an operation end point of the series of continuous operations (Fig. 8, Fig. 10 element S24, S25, S26, S23, S28, Paragraph 0007, Paragraph 0026, Paragraph 0050, Paragraph 0062, Paragraph 0098, and Paragraph 0101: performing first and second vibrating modes of slide operation, e.g. progress notification).

	In regard to claim 3, Morofuji discloses the control section causes the notification section to perform at least one of the start point notification, the progress notification, and the end point notification according to a situation of the trace operation accepted by the receiver (Fig. 8, Fig. 10 element S24, S25, S26, S23, S28, Paragraph 0007, Paragraph 0026, Paragraph 0050, Paragraph 0062, Paragraph 0098, and Paragraph 0101: performing  first and second vibrating modes of slide operation, e.g. progress notification, based on a situation of the slide operation e.g. whether the threshold is reached).

	In regard to claim 4, Morofuji discloses wherein the operation section accepts a swipe operation as one of the trace operation, the swipe operation sliding a target image from one end toward another end of a display area of a display section arranged separately from the operation section (Fig. 3 elements 3 and 9, Fig. 7, Fig. 8, Paragraph 0082, Paragraph 0084, Paragraph 0085, and Paragraph 0093 lines 1-3:  the display section and operation section are separate. Further, a slide e.g. swipe, operation that causes highlighting frame 80, e.g. target image, to move from one end to the other end of the display), 
and the control section causes the notification section to perform at least one of the start point notification, the progress notification, and the end point notification based on the swipe operation accepted by the receiver (Fig. 8, Fig. 10 element S24, S25, S26, S23, S28, Paragraph 0007, Paragraph 0026, Paragraph 0050, Paragraph 0062, Paragraph 0098, and Paragraph 0101: performing first and second vibrating modes of slide operation, e.g. progress notification).

In regard to claim 5, Morofuji discloses wherein the control section causes the notification section to perform notification that uses at least one of vibration, sound, and light (Paragraph 0026: vibrating).

In regard to claim 6, Morofuji discloses a system comprising: 
at least one operation section (Fig. 3 element 9); 
a receiver configured to accept an operation on the operation section (Fig. 3 element 40); 
a notification section configured to perform notification for a user who performs the operation (Fig. 3 element 14; 
and a control section configured to (Fig. 3 element 22): 
control a notification section to perform notification matching a situation of a series of continuous operations accepted by the receiver (Fig. 8, Fig. 10 element S24, S25, S26, S23, S28, Paragraph 0007, Paragraph 0026, Paragraph 0050, Paragraph 0062, Paragraph 0098, and Paragraph 0101: first and second vibrating modes of slide operation); 
and change a mode of a progress notification based on a borderline (Fig. 8, Fig. 10 elements S25, S26, and S23, Paragraph 0098, and Paragraph 0101: changed from first vibrating mode to second vibrating mode when threshold distance is reached), 
wherein the borderline is a threshold regarding completion or revocation of an operation (Paragraph 0084 lines 11-13: threshold distance corresponds to determination of specific interface operation (e.g. moving highlighting frame)), 
wherein the operation section accepts a trace operation as one of the series of continuous operations, the trace operation moving an operation object (Fig. 8: user finger is moved from P0 to P2), 
and wherein when the operation object moves, and when the operation object arrives at the borderline, the control section changes the mode of the progress notification in a manner such that the control section causes the notification section to perform progress notification of a different mode from a progress notification performed before an arrival at the borderline (Fig. 8, Fig. 10, Paragraph 0081, Paragraph 0084, Paragraph 0085, Paragraph 0098, and Paragraph 0101: first vibration mode is provided until the finger reaches the threshold distance and then the second vibration mode is provided).
While Morofuji teaches the trace operation moving an operation object and wherein when the operation object moves and when the operation object arrives at the borderline, the control section changes the mode of the progress notification in a manner such that the control section causes the notification section to perform progress notification of a different mode from a progress notification performed before an arrival at the borderline, they fail to explicitly show the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim and when the operation object moves from the first rim toward the second rim of the operation area, as recited in the claims.  Jitkoff teaches a trace operation similar to that of Morofuji.  In addition, Jitkoff further teaches 
a trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim, where the trace operation includes a threshold length for completion of an operation (Paragraph 0044 lines 9-19, Paragraph 0045 lines 3-6, and Paragraph 0073 lines 2-5: operation of displaying entire home screen is completed when a swipe gesture started at a first edge, moved in the direction of a second edge, and meets a threshold including length of swipe).
It would have been obvious to one of ordinary skill in the art, having the teachings of Morofuji and Jitkoff before him before the effective filing date of the claimed invention, to modify Morofuji to include the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim, where the trace operation includes a threshold length for completion of an operation of Jitkoff, in order to obtain the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim and wherein when the operation object moves from the first rim toward the second rim of the operation area, and when the operation object arrives at the borderline, the control section changes the mode of the progress notification in a manner such that the control section causes the notification section to perform progress notification of a different mode from a progress notification performed before an arrival at the borderline.  It would have been advantageous for one to utilize such a combination as performing an operation utilizing like operating system level activities thereby providing familiarity and also avoiding interference with other gestures, as suggested by Jitkoff (Paragraph 0025 lines 4-9 and Paragraph 0028 lines 1-5).

In regard to claim 7, medium claim 7 corresponds generally to device claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

Response to Arguments
5.	The amendments to the Title filed 8/19/2022 are accepted and are sufficient to overcome the objection. Accordingly, the objection to the specification is withdrawn. 

6.	The amendments to claim 2 are sufficient to overcome the objection to claim 2. Accordingly, the objection to claim 2 is withdrawn.

7.	The arguments, filed 8/19/2022, with respect to the prior art rejections of the pending claims have been fully considered but are moot in view of the claim amendments and new grounds of rejections. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173